Weiss, J. (dissenting).
I respectfully dissent. The arrangement of the traffic control devices is crucial to claimants’ assertion of negligence. There is little dispute that at the time of the accident, the signal was green for vehicles proceeding east or west on Route 11 and red for those proceeding north or south on Route 9. Nor is there any doubt that the red traffic signal for the southbound lane on Route 9 had not been working properly for at least one day before the accident. Significantly, the north face of the additional traffic light situated over the right turn lane had a steady red signal on. It was established at trial that this additional light was within the proscribed 40-degree cone of viewing for southbound trafiic in the left lane of Route 9 and, thus, was within clear view of approaching trafiic. In addition, a sign was situated along Route 9 several hundred yards north of the intersection warning that the approaching intersection was controlled by a trafiic signal. These circumstances prevailing, the Houles’ vehicle entered the intersection and the tragic collision occurred.
The Court of Claims concluded that any negligence on the State’s part in failing to maintain the center trafiic light or to activate a flashing signal was not the proximate cause of the *617accident. Rather, the court held that since Leonard Houle failed to stop before entering the intersection despite facing a steady red signal in the right turn lane, the sole proximate cause of the accident was driver failure or some other factor over which the State had no control. I find the determination to be in accord with the weight of the evidence and not contrary to law and, as such, the judgment should be affirmed (see, Arnold v State of New York, 108 AD2d 1021; Picarazzi v State of New York, 95 AD2d 958; Koester v State of New York, 90 AD2d 357, 363, appeal withdrawn 58 NY2d 972).
As a general rule, "the absence of a warning sign cannot be excluded as a cause of an ensuing accident unless it is found that the accident would nevertheless have happened” (Koester v State of New York, supra, p 362; see, Rugg v State of New York, 284 App Div 179, 182). An exclusion may be made where other signs give adequate warning of the danger (supra; see, Gleich v Volpe, 32 NY2d 517, 523). In my view, the presence of the additional operating signal, coupled with the advance warning sign, provided adequate warning on the State’s part (cf. Foley v State of New York, 294 NY 275). By statute, traffic must stop when faced with a steady red signal, absent some other indication to proceed (Vehicle and Traffic Law § 1111 [d] [1]). Very clearly, Leonard Houle was faced with a steady red signal within easy view but failed to stop. The mere fact that the center signal was unlit cannot be deemed a separate indication to proceed. Indeed, the malfunction should have cautioned approaching drivers to be wary. Even were we to assume that Leonard Houle thought the red light controlled only right-hand turns, he was still required to stop absent some proper indication to proceed (Vehicle and Traffic Law § 1111 [d] [3]). Although a Canadian citizen, the record confirms that Leonard Houle had traveled through this same intersection many times before and was thus cognizant of its arrangements. The violation of these statutory requirements constitutes negligence per se (see, 8 NY Jur 2d, Automobiles and Other Vehicles, § 571).
Thus, even assuming that the State failed to insure that the center signal was operating properly, the presence of the additional operating signal at the intersection which Leonard Houle ignored confirms that any negligence of the State was not the proximate cause of the accident (see, Koester v State of New York, supra; Rugg v State of New York, supra). Since liability may attach against the State only where an accident is a natural and probable consequence of the State’s negligence (see, Schichler v State of New York, 110 AD2d 959), the *618instant claims were properly dismissed. Accordingly, I would affirm the judgments of the Court of Claims.